Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Election/Restrictions
Applicant's election with traverse of Species A, Claims 1-3, 5-12, 15, 18-25, 28, 31-33, 35-39, 42, and 45-47 in the reply filed on April 4 is acknowledged.  The traversal is on the ground(s) that "[i]f the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions." And that the species are classified in the same class B64C11…that the office action does not show separately classied, sperate status in the art or different field of search.
 Regarding being classified separately in B64C11, the examiner was attempting to explain to Applicant that this showing was at least being used to show and establish separate status in the art, regardless this is found unpersuasive and deemed moot by the further elaborated arguments below regarding fields of search which are primarily used for these arguments to further explain the established field of search and examination burden. The Examiner maintains these species attain different status in the art…Species A, B and C  are independent or distinct because they have different physical configurations and method of operations. In addition, these species are not obvious variants of each other based on the current record. 
Regarding fields of search, the examiner set forth that at the very least different keyword searches would be required. Applicant failed to argue those fields of search keywords, and as such the examiner takes that as an admittance on the record of their properness and distinctness. Further, the specific physical distinction between embodiments will result in specific different fields of search via both keyword searching, which generally morph as one searches AND classification searching. As such, the examiner maintains it is in fact a search and examination burden. The Examiner further elaborates below to clearly and unequivocally establish a prima facie case of SERIOUS search and examination burden below. 
At least the following reason(s) apply:  
Species A, B and C are mutually exclusive where each species operates and functions differently, and assumes physically different configurations because of which careful consideration of each species, one at a time, is the must during examination process. 
The lack of overlapping physical configuration also requires different field of searches for each species, for example a keyword query for "((fold$3 covert$4 backrest back) with seat or chair)" is relevant to species B but is irrelevant to species A and C; "(fold$3 with table)" is relevant to species A but is irrelevant to species B and C; "(table near5 window)" is relevant to species C but is irrelevant to species A and B. These characteristics require different analysis of species A, B and C to different search fields requiring different key word searches and field of search (e.g., searching for different search queries that accounts/considers specific details of each species and classified areas for field of search).  
Species A is drawn to foldable tables classified and searched in B64C11/0638. Species A is positioned in the middle of cabin floor where the table can be folded and seats can be oriented in both longitudinal and transverse directions.
Species B is drawn to a convertible seat wherein seat can be adapted as a table and would be searched in AT LEAST B60N2/00,01,02,20,203,206,30,3002,32,34,36,90+(keywords, folding etc.), B60N3/00+(keywords folding backrest table etc.) A47C1/00,124, A47C3/00, A47C4/00,04,18,28,52, A47C13/00,005 Species B is positioned in between rows of seats where seats can be folded to be used as a table. 
Species C is drawn to seat modules including tables or desks searched in AT LEAST B60N3/007; A47B5/00,7/00,9/00,2009/006, 19/10, 23/06,2200/01 . Species C is positioned against aircraft walls where table top has cavities with permanent structure.
Thus, the inventions have acquired a separate status in the art in view of their classification, recognized divergent subject matter, have different fields of search and the prior art applicable to one invention would not likely be applicable to another invention.   All resulting in examination and search burden. 
As can be clearly seen the search areas via both an example keyword search, but more importantly the classification search areas are divergent. As an additional note, those areas above are forumlated search areas based off the CPC schemes, as a search has not yet been conducted. 
To further explain, as set forth by MPEP, there was already a clear showing of independent and distinct inventions, that was not argued. And as such, examiner takes that as an admittance on the record of mutually exclusive species. And to re-iterate burden, as set forth by MPEP 808.02, it is clear from the discussion above, that different fields of search are needed. Those divergent fields of search, would result in at least 7500 more documents to review per species, at least 15000 documents. And, would result in at least one more claim to be examined. The examiner asserts by definition, that would be considered an extreme strenuous terrible burden for one to endure and to examine additional species and claims via search and at least one more claim via a review and claim analysis. And, as the searches are divergent from Species A, Species B, and Species C, there is not sufficient overlap to consider, thus the search for 1 species does not coves the complete search for all species. 
The Venn diagram to the below provides a clear visual representation to show the search that does not substantially overlap indicating that a serious burden is in fact present.

    PNG
    media_image1.png
    380
    615
    media_image1.png
    Greyscale

Regarding applicants’ argument that it appears that the new election requirement disregards the intent of the decision on petition. This is unpersuasive for many reasons. To begin, it doesn’t appear to be a legal argument to the merits of the new restriction requirement mail date 11/29/2021 properly establishing a clear and distinct undeniable prima facie case of burden. Secondly, from the examiner’s best judgement, it appears the petition was granted on a procedural basis, that given the evidence of record at the time, there was not an appropriate and sufficient explanation to establish burden. That has since been rectified. As in and of itself, applicant has not argued the merits of the distinctness of the species set forth. As such, the examiner continues to maintain the restriction was in fact proper AND now clearly and unequally establishes burden. The examiner was unable to locate anything in the MPEP regarding setting forth a new restriction requirement following a petition decision as being procedurally or otherwise improper. As such, to the knowledge of the examiner, that restriction requirement is still deemed proper. 
The requirement is still deemed proper and is therefore made FINAL.
Drawings
As previously noted in office actions mail dates 11/29/2021 and 02/08/2022, the same drawing issues still exist, and now are formally objected to on the record. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character at least reference characters 300, 302, 310, 318, 320, 350,  has been used to designate the seating system of different embodiments of the invention. How does the table of seating system 310 of fig 26 fold like table 310 of fig 21? The reference numeral 310 has same table, but it is unknown how table of the seating system 310 of fig 26 functions like fig 21.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities. The Applicant is required to review the entire drawings and correct all such informalities, and amend the specification as corresponding changes to the drawings are addressed. 
Claim Objections
Claims 1, 3, 31 and 33 are objected to because of the following informalities:    
In claim 1 line 5, “…is is configured…” should read “…is configured…”. Appropriate correction is required.
In claim 3 line 2, “…a first pair of first seat assemblies is proximate…” should read “…a first pair of first seat assembly is proximate…”. Appropriate correction is required.
In claim 3 line 3, “…a second pair of second seat assemblies is proximate…” should read “…a second pair of second seat assembly is proximate…”. Appropriate correction is required.
In claim 31 line 6, “…is is configured…” should read “…is configured…”Appropriate correction is required. Appropriate correction is required.
In claim 33 line 2, “…a first pair of first seat assemblies is proximate…” should read “…a first pair of first seat assembly is proximate…”. Appropriate correction is required.
The above are only examples of such informalities. The Applicant is required to review the entire claims and correct all such informalities
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 19-25, 28, and 33 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3, “a first pair of first seat assemblies” and “a second pair of second seat assemblies” are recited in lines 2 and 3 respectively. Since, claim 3 depends on claim 1 it is unclear if “first seat assemblies” and “second seat assemblies” are different sets of assemblies or part of “at least one first seat assembly” and “at least one second seat assembly” recited in claim 1. For the examination purpose “first seat assemblies” and “second seat assemblies” will be treated as a part of  “at least one first seat assembly” and “at least one second seat assembly” recited in claim 1.
In claim 19, “at least one first seat assembly” is repeated in lines 4-5 and lines 9-10. It is unclear if there are one “at least one first seat assembly” or two “at least one first seat assembly”. For the examination purposes both “at least one first seat assembly” will be treated as one/same.  It appears the recitation in line 9 should read - -the at least one first- -.
In claim 20, “a table” is recited in line 3. Since, claim 20 depends on claim 19 it is unclear if “a table” is the same table as recited in claim 19 line 3 or different table. For examination purpose “a table” recited in both claims 19-20 will be treated as same table.
In claim 33, “a first pair of first seat assemblies” and “a second pair of second seat assemblies” are recited in lines 2 and 3 respectively. Since, claim 3 depends on claim 1 it is unclear if “first seat assemblies” and “second seat assemblies” are different sets of assemblies or part of “at least one first seat assembly” and “at least one second seat assembly” recited in claim 31. For the examination purpose “first seat assemblies” and “second seat assemblies” will be treated as a part of  “at least one first seat assembly” and “at least one second seat assembly” recited in claim 31.
Dependent claims not addressed above are rejected as being dependent upon a rejected base claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 12, 18-23, 31-33, 35-37, 39 and 45-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funke et al. (US 2010/0187357).
Regarding claims 1 and 31, Funke et al.’357 teaches (figures 2A-4D)  an aircraft comprising an internal cabin and a seating system for/within an internal cabin of an aircraft (Para 0012), the seating system comprising:
a table/table unit (8) having a central support member/pedestal socket (9; 14, 15) secured to a floor of the internal cabin, and at least one panel/table top segment moveably coupled to the central support member, wherein the at least one panel is configured to be moved between a stowed/folded-away position and a deployed/unfolded position (Para 0041-0042; panel/table top segment is attached to and stowed inside the central support member/ pedestal socket); and
	at least one first seat assembly (as shown in the figure below) proximate to a first side of the table (8);
at least one second seat assembly (as shown in the figure below) proximate to a second side of the table, wherein the second side is opposite from the first side, and wherein the central support member is between at least one first seat assembly and the at least one second seat assembly (clearly seen below), wherein each of the at least one first seat assembly and the at least one second seat assembly is configured to be moved between a forward orientation in which the at least one first seat assembly or the at least one second seat assembly faces away from the table (figure 4A), and a lateral orientation in which the at least one first seat assembly or the at least one second seat assembly faces towards the table (figure 4D) (Para 0047, 0051).

    PNG
    media_image2.png
    544
    725
    media_image2.png
    Greyscale
	Regarding claims 2 and 32, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein each of the at least one first seat assembly and the at least one second seat assembly is configured to be secured to seat tracks/rails (20) within the internal cabin (Para 0045).
	Regarding claims 3 and 33, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein a first pair of the at least one first seat assembly is proximate to the first side of the table and a second pair of the at least one second seat assembly is proximate to the second side of the table (Para 0050; the arrangement is clearly shown in figure 4D).
	Regarding claims 5 and 35, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the at least one panel comprises two panels (11 and 12) moveably coupled to the central support member (Para 0042).
Regarding claims 6 and 36, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the at least one panel is configured to be outwardly and laterally deployed/ unfolded to provide work surface (Para 0042; unfolding panels create a table top surface which is used as a work surface).
Regarding claims 7-8 and 37, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the at least one panel extends along an entire length of the central support member and a front portion of the central support member (Para 0042).
Regarding claims 12 and 39, Funke et al.’357 teaches (figures 2A-4D) the aircraft/the seating system wherein the table is between a first column of the at least one first seat assembly and a second column of the at least one second seat assembly (Para 0051; the arrangement is clearly shown in figure 4D).
Regarding claims 18 and 45, Funke et al. ‘357 teaches (figures 2A-4D) the seating system wherein the table comprises pocket defining a storage chamber/compartment (9a) (Para 0042).
Regarding claim 19, Funke et al. ‘357 teaches (figures 2A-4D) a seating method for an internal cabin of an aircraft (Para 0012, the seating method comprising:
arranging a table/table unit (8) having a central support member/pedestal socket (9; 14, 15) secured to a floor of the internal cabin, at least one panel/table top segment moveably coupled to the central support member, at least one first seat assembly (as shown in the figure above), and at least one second seat assembly (as shown in the figure above) of a seating system within the internal cabin of the aircraft in a first configuration (figure 4A) during a first phase of the flight of the aircraft, wherein the at least one first seat assembly (as shown in the figure below) is proximate to a first side of the table (8), wherein the at least one second seat assembly (as shown in the figure above) is proximate to a second side of the table, wherein the second side is opposite from the first side, and wherein the central support member is between at least one first seat assembly and the at least one second seat assembly (Para 0047); and
reconfiguring the table, the at least one first seat assembly, and the at least one second seat assembly of the seating system within the internal cabin of the aircraft into a second configuration (figure 4B-4D) during a second phase of the flight of the aircraft (Para 0049-0051).
 Regarding claim 20, Funke et al. ‘357 teaches (figures 2A-4D) the seating method wherein said arranging comprises:
moving at least one panel/ table top segment of the table into a stowed position/ folded-away position (Para 0041); and
moving one or both of the at least one first seat (18) assembly or the at least one second seat assembly into a forward orientation in which one or both of the at least one first seat assembly or the at least one second seat assembly faces away from the table (Para 0047).
Regarding claim 21, Funke et al. ‘357 teaches (figures 2A-4D) the seating method wherein said reconfiguring comprises:
moving the at least one panel of the table into a deployed/unfolded position (Para 0042); and
moving one or both of the at least one first seat assembly or the at least one second seat assembly into a lateral orientation in which one or both of the at least one first seat assembly or the at least one second seat assembly faces towards the table (Para 0051).
Regarding claim 22, Funke et al.’357 teaches (figures 2A-4D) the seating method further comprising securing each of the at least one first seat assembly and the at least one second seat assembly to seat tracks/rails (20) within the internal cabin (Para 0045).
Regarding claim 23, Funke et al.’357 teaches (figures 2A-4D) the seating method wherein said reconfiguring comprises outwardly and laterally deploying/ unfolding the at least one panel to provide work surface (Para 0042; unfolding panels create a table top surface which is used as a work surface).
Regarding claims 46-47, Funke et al. ‘357 teaches (figures 2A-4D) the seating system wherein the at least one first seat assembly is laterally aligned with the at least one second seat assembly (clearly shown in figures 4A).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11, 24-25 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al. (US 2010/0187357) as applied to claims 1, 19 and 31 above respectively, and further in view of Boyer, JR. (US 2013/0070171).
Regarding claims 9-11, 24-25 and 38, Funke et al.’357 teaches an invention as described above in claims 1, 19 and 31 respectively, but it is silent about the table comprising at least one user interface extending upwardly from a top surface; wherein the at least one user interface comprises a display and a device charger.
However, Boyer, JR. ‘171 teaches (figures 1-5) a tray table (14) comprising a display carrier (12) housing a touch screen type display device (8), wherein the display carrier (12) also includes one or more USB ports (41)  (Para 0035-0037; USB port is used for charging electronic devices e.g., cell phones). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al. ‘357 to incorporate the teachings of Boyer, JR. ‘171 to configure an invention as claimed. One of ordinary skill in art would recognize that doing so would assist passengers during travel by entertaining and occupying them.
Claims 15, 28 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funke et al. (US 2010/0187357) as applied to claims 1, 19 and 31 above respectively, and further in view of Sankrithi (US 8,864,079).
Regarding claims 15, 28 and 42, Funke et al.’357 teaches an invention as described above in claims 1, 19 and 31 respectively but it is silent about the seating system configured to be disposed/ the seating method further comprising disposing the seating system along a central plane of the internal cabin underneath a stowage bin assembly. 
However, Funke et al.’357 further teaches (figures 2A-4D) an autonomous table which can be arranged independently of a seat freely in the flight passenger cabin using the support structure underneath the cabin floor and seat arranged in the cabin with a support structure underneath the cabin floor of the aircraft cabin, (Para 0012, 0015, 0041). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al.’ 357 to dispose the seating system along the central plane of the internal cabin. One of ordinary skill in art would recognize that doing so would provide easy access to seats on both sides of the table. 
 Sankrithi ‘078 teaches (figure 1) a stowage bin assembly/ carryon baggage storage compartment disposed along a central plane of the internal cabin (Col. 3 Lines 24-26; the arrangement is clearly shown in the figure 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Funke et al.’ 357 to incorporate the teachings of Sankrithi ‘079 to configure the seating system to be disposed along a central plane of the internal cabin underneath a stowage bin assembly. One of ordinary skill in art would recognize that doing so would give passengers easy access to stowage bin without having to move around significantly.
Conclusion                                                                                                                                                                                               
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                         



/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642